DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 10, 14, 15 recite several instances of structural elements “configured to…be able to”.  Such functional language is found indefinite as the scope of “able to” cannot be determined.  It is unclear if such “able to” language is defining tangible structural inter-relations, or merely suggesting a vague possibility.  i.e. a broadest interpretation of such claim language would result in the following predicament: “element 1 and element 2 are configured to be able to be connected if at some point in the future I decide to solder them together.”  


Further the recitation of “the HF signal” makes it unclear if this is the feedback signal comprising “a defined share of power of the HF signal” or the original HF signal from the synchronization network.    

Claim 15 recites “ports of the HF components”.  There is insufficient antecedent basis for this limitation in the claims.  No prior claims from which claim 15 depends, nor previous limitations recited in claim 15, define the HF components as comprising “ports”.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Himmelstoss (US 2010/0171648).
Claim 9: Himmelstoss discloses A radar sensor system, comprising:
a defined number of HF components, each of the HF components having at least one antenna for transmitting and/or receiving radar waves, and at least one antenna control for operating the at least one antenna (fig 1-4, para 19) ; and
a synchronization network to which all of the HF components are functionally connected and via which an HF signal is able to be supplied to all of the HF components (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components)
wherein at least two of the HF components have a self-supply device configured to feed back a defined share of power of the HF signal able to be fed into the synchronization network, the HF signal for all of the HF components being able to be generated by a defined one of the HF components at a defined instant (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components, para 0022-0024) ; and
wherein the radar sensor system is able to be functionally subdivided into at least two sub-sensor systems (fig 4 elements 12 and 14 master/slave, para 0022-0024)

Claim 10: Himmelstoss discloses at least one of the following is able to be provided to all of the HF components using the synchronization network: a trigger signal, a clock pulse signal (para 0021, figures element 20)

Claim 11: Himmelstoss discloses the self-supply device is a coupling device (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components, para 0022-0024)

Claim 12: Himmelstoss discloses the self-supply device is a divider device (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components, para 0022-0024)

Claim 14: Himmelstoss discloses the self-supply device is configured in such a way that a defined power is able to be provided for all of the HF components using the HF signal (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components, para 0022-0024)

Claim 15: Himmelstoss discloses ports of the HF components are able to be configured as HF transmission ports or as HF receiving ports (fig 1-4, para 0019)

Claim 16: Himmelstoss discloses A method for operating a radar sensor system, comprising the following steps: transmitting and receiving radar waves using a defined number of HF components using at least one antenna in each case (fig 1-4, para 19); and synchronizing an HF operating frequency of all of the HF components using a synchronization network which is connected to the HF components, only a single HF component feeding an HF signal into the synchronization network at a defined instant, and the HF component feeding in the HF signal returning a defined share of power of the HF signal to itself using a self-supply device (fig 4 showing distribution of reference signal 20 between HF components master 12 and multiple slave components 14, via ports 18 and 77 on respective HF components, para 0022-0024)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelstoss (US 2010/0171648) as applied to claim 12 above, and further in view of Hildebrandt (US 20110267217).
Claim 13: Himmelstoss does not specifically disclose the divider device is a hollow conductor network. 
Hildebrandt discloses an HF antenna comprising a signal feed divider device (para 0014) wherein the divider device is a hollow conductor (fig 1, para 0016).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Hildebrandt, as hollow conductor feed lines are known in the art for supplying signals in HF devices using established manufacturing techniques.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648